
	
		II
		110th CONGRESS
		2d Session
		S. 3114
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2008
			Mr. Lieberman (for
			 himself, Mr. Brownback,
			 Mr. Kennedy, and
			 Mr. Hagel) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide safeguards against faulty asylum procedures,
		  to improve conditions of detention for detainees, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure and Safe Detention and Asylum
			 Act.
		2.DefinitionsIn this Act:
			(1)Asylum
			 seekerThe term asylum seeker means an applicant for
			 asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1158)
			 or for withholding of removal under section 241(b)(3) of such Act (8 U.S.C.
			 1231(b)(3)) or an alien who indicates an intention to apply for relief under
			 either such section and does not include a person with respect to whom a final
			 adjudication denying an application made under either such section has been
			 entered.
			(2)Credible fear
			 of persecutionThe term credible fear of persecution
			 has the meaning given that term in section 235(b)(1)(B)(v) of the Immigration
			 and Nationality Act (8 U.S.C. 1225(b)(1)(B)(v)).
			(3)DepartmentThe
			 term Department means the Department of Homeland Security.
			(4)DetaineeThe
			 term detainee means an alien in the Department’s custody held in a
			 detention facility.
			(5)Detention
			 facilityThe term detention facility means any
			 Federal facility in which an asylum seeker, an alien detained pending the
			 outcome of a removal proceeding, or an alien detained pending the execution of
			 a final order of removal, is detained for more than 72 hours, or any other
			 facility in which such detention services are provided to the Federal
			 Government by contract, and does not include detention at any port of entry in
			 the United States.
			(6)Reasonable fear
			 of persecution or tortureThe term reasonable fear of
			 persecution or torture has the meaning described in section 208.31 of
			 title 8, Code of Federal Regulations.
			(7)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(8)StandardThe
			 term standard means any policy, procedure, or other
			 requirement.
			(9)Vulnerable
			 populationsThe term vulnerable populations means
			 classes of aliens subject to the Immigration and Nationality Act (8 U.S.C. 1101
			 et seq.) who have special needs requiring special consideration and treatment
			 by virtue of their vulnerable characteristics, including experiences of, or
			 risk of, abuse, mistreatment, or other serious harms threatening their health
			 or safety. Vulnerable populations include the following:
				(A)Asylum
			 seekers.
				(B)Refugees admitted
			 under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) and
			 individuals seeking such admission.
				(C)Aliens whose
			 deportation is being withheld under section 243(h) of the Immigration and
			 Nationality Act (as in effect immediately before the effective date of section
			 307 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
			 (Public Law 104–208; 110 Stat. 3009–612)) or section 241(b)(3) of the
			 Immigration and Nationality Act (8 U.S.C. 1231(b)(3)).
				(D)Aliens granted or
			 seeking protection under article 3 of the Convention Against Torture and other
			 Cruel, Inhumane, or Degrading Treatment or Punishment, done at New York,
			 December 10, 1994.
				(E)Applicants for
			 relief and benefits under the Immigration and Nationality Act pursuant to the
			 amendments made by the Trafficking Victims Protection Act of 2000 (division A
			 of Public Law 106–386; 114 Stat. 1464), including applicants for nonimmigrant
			 status under subparagraph (T) or (U) of section 101(a)(15) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(15)).
				(F)Applicants for
			 relief and benefits under the Immigration and Nationality Act pursuant to the
			 amendments made by the Violence Against Women Act of 2000 (division B of Public
			 Law 106–386; 114 Stat. 1491).
				(G)Unaccompanied
			 alien children (as defined in 462(g) of the Homeland Security Act of 2002 (6
			 U.S.C. 279(g)).
				3.Recording
			 secondary inspection interviews
			(a)In
			 generalThe Secretary shall establish quality assurance
			 procedures to ensure the accuracy and verifiability of signed or sworn
			 statements taken by employees of the Department exercising expedited removal
			 authority under section 235(b) of the Immigration and Nationality Act (8 U.S.C.
			 1225(b)).
			(b)Factors
			 relating to sworn statementsAny sworn or signed written
			 statement taken of an alien as part of the record of a proceeding under section
			 235(b)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(A))
			 shall be accompanied by a recording of the interview which served as the basis
			 for that sworn statement.
			(c)Recordings
				(1)In
			 generalThe recording of the interview shall also include the
			 written statement, in its entirety, being read back to the alien in a language
			 that the alien claims to understand, and the alien affirming the accuracy of
			 the statement or making any corrections thereto.
				(2)FormatThe
			 recording shall be made in video, audio, or other equally reliable
			 format.
				(d)Exemption
			 authority
				(1)Subsections (b)
			 and (c) shall not apply to interviews that occur at facilities exempted by the
			 Secretary pursuant to this subsection.
				(2)The Secretary or
			 the Secretary’s designee may exempt any facility based on a determination by
			 the Secretary or the Secretary's designee that compliance with subsections (b)
			 and (c) at that facility would impair operations or impose undue burdens or
			 costs.
				(3)The Secretary or
			 the Secretary’s designee shall report annually to Congress on the facilities
			 that have been exempted pursuant to this subsection.
				(4)The exercise of
			 the exemption authority granted by this subsection shall not give rise to a
			 private cause of action.
				(e)InterpretersThe
			 Secretary shall ensure that a professional fluent interpreter is used when the
			 interviewing officer does not speak a language understood by the alien and
			 there is no other Federal, State, or local government employee available who is
			 able to interpret effectively, accurately, and impartially.
			(f)Recordings in
			 immigration proceedingsRecordings of interviews of aliens
			 described in subsection (b) shall be included in the record of a proceeding and
			 may be considered as evidence in any further proceedings involving the
			 alien.
			4.Procedures
			 governing detention decisionsSection 236 of the Immigration and
			 Nationality Act (8 U.S.C. 1226) is amended—
			(1)in subsection
			 (a)—
				(A)in the matter
			 preceding paragraph (1)—
					(i)in
			 the first sentence by striking Attorney General and inserting
			 Secretary of Homeland Security;
					(ii)by
			 striking (c) and inserting (d); and
					(iii)in the second
			 sentence by striking Attorney General and inserting
			 Secretary;
					(B)in paragraph
			 (2)—
					(i)in
			 subparagraph (A)—
						(I)by striking
			 Attorney General and inserting Secretary;
			 and
						(II)by striking
			 or at the end;
						(ii)in
			 subparagraph (B), by striking but at the end; and
					(iii)by inserting
			 after subparagraph (B) the following:
						
							(C)the alien’s own
				recognizance; or
							(D)a secure
				alternatives program as provided for in this section;
				but
							;
					(2)by redesignating
			 subsections (b), (c), (d), and (e) as subsections (d), (e), (f), and (h),
			 respectively;
			(3)by inserting
			 after subsection (a) the following new subsections:
				
					(b)Custody
				Decisions
						(1)In
				generalIn the case of a decision under subsection (a) or (d),
				the following shall apply:
							(A)The decision
				shall be made in writing and shall be served upon the alien. A decision to
				continue detention without bond or parole shall specify in writing the reasons
				for that decision.
							(B)The decision
				shall be served upon the alien within 72 hours of the alien’s detention or, in
				the case of an alien subject to section 235 or 241(a)(5) who must establish a
				credible fear of persecution or a reasonable fear of persecution or torture in
				order to proceed in immigration court, within 72 hours of a positive credible
				fear of persecution or reasonable fear of persecution or torture
				determination.
							(2)Criteria to be
				consideredThe criteria to be considered by the Secretary and the
				Attorney General in making a custody decision shall include—
							(A)whether the alien
				poses a risk to public safety or national security;
							(B)whether the alien
				is likely to appear for immigration proceedings; and
							(C)any other
				relevant factors.
							(3)Custody
				redeterminationAn alien subject to this section may at any time
				after being served with the Secretary’s decision under subsections (a) or (d)
				request a redetermination of that decision by an immigration judge. All
				decisions by the Secretary to detain an alien without bond or parole shall be
				subject to redetermination by an immigration judge within 2 weeks from the time
				the alien was served with the decision, except that the alien may waive the
				requirement that the redetermination occur within 2 weeks. The alien may
				request another redetermination upon a showing of a material change in
				circumstances since the last redetermination hearing.
						(c)Exception for
				Mandatory DetentionSubsection (b) shall not apply to any alien
				who is subject to mandatory detention under section 235(b)(1)(B)(iii)(IV),
				236(c), or 236A or who has a final order of removal and has no proceedings
				pending before the Executive Office for Immigration
				Review.
					;
			(4)in subsection
			 (d), as redesignated—
				(A)by striking
			 Attorney General and inserting Secretary;
			 and
				(B)by striking
			 or parole and inserting , parole, or decision to
			 release;;
				(5)in subsection
			 (e), as redesignated—
				(A)by striking
			 Attorney General and inserting Secretary each
			 place it appears; and
				(B)in paragraph (2),
			 by inserting or for humanitarian reasons, after such an
			 investigation,;
				(6)in subsection
			 (f), as redesignated—
				(A)in the matter
			 preceding paragraph (1), by striking Attorney General and
			 inserting Secretary;
				(B)in paragraph (1),
			 in subparagraphs (A) and (B), by striking Service and inserting
			 Department of Homeland Security; and
				(C)in paragraph (3),
			 by striking Service and inserting Secretary of Homeland
			 Security;
				(7)by inserting
			 after subsection (f), as redesignated, the following new subsection:
				
					(g)Administrative
				ReviewIf an immigration judge’s custody decision has been stayed
				by the action of an officer or employee of the Department of Homeland Security,
				the stay shall expire in 30 days, unless the Board of Immigration Appeals
				before the expiration of the 30 days, and upon motion, enters an order
				continuing the stay.
					;
				and
			(8)in subsection
			 (h), as redesignated—
				(A)by striking
			 Attorney General’s and inserting Secretary of Homeland
			 Security’s; and
				(B)by striking
			 Attorney General and inserting Secretary.
				5.Legal
			 Orientation Program
			(a)In
			 GeneralThe Attorney General, in consultation with the Secretary,
			 shall ensure that all detained aliens in immigration and asylum proceedings
			 receive legal orientation through a program administered and implemented by the
			 Executive Office for Immigration Review of the Department of Justice.
			(b)Content of
			 ProgramThe legal orientation program developed pursuant to this
			 section shall be based on the Legal Orientation Program carried out by the
			 Executive Office for Immigration Review on the date of the enactment of this
			 Act.
			(c)Expansion of
			 Legal AssistanceThe Secretary shall ensure the expansion through
			 the United States Citizenship and Immigration Services of public-private
			 partnerships that facilitate pro bono counseling and legal assistance for
			 asylum seekers awaiting a credible fear of persecution interview, as a
			 continuation of existing programs, such as the pilot program developed in
			 Arlington, Virginia by the United States Citizenship and Immigration
			 Services.
			6.Conditions of
			 detention
			(a)In
			 GeneralThe Secretary shall ensure that standards governing
			 conditions and procedures at detention facilities are fully implemented and
			 enforced, and that all detention facilities comply with the standards.
			(b)Procedures and
			 StandardsThe Secretary shall promulgate new standards, or modify
			 existing detention standards, to improve conditions in detention facilities.
			 The improvements shall address at a minimum the following policies and
			 procedures:
				(1)Fair and humane
			 treatmentProcedures to ensure that detainees are not subject to
			 degrading or inhumane treatment such as physical abuse, sexual abuse or
			 harassment, or arbitrary punishment.
				(2)Limitations on
			 solitary confinementProcedures limiting the use of solitary
			 confinement, shackling, and strip searches of detainees to situations where the
			 use of such techniques is necessitated by security interests or other
			 extraordinary circumstances.
				(3)Investigation
			 of grievancesProcedures for the prompt and effective
			 investigation of grievances raised by detainees.
				(4)Access to
			 telephonesProcedures permitting detainees sufficient access to
			 telephones, and the ability to contact, free of charge, legal representatives,
			 the immigration courts, the Board of Immigration Appeals, and the Federal
			 courts through confidential toll-free numbers.
				(5)Location of
			 facilitiesLocation of detention facilities, to the extent
			 practicable, near sources of free or low-cost legal representation with
			 expertise in asylum or immigration law.
				(6)Procedures
			 governing transfers of detaineesProcedures governing the
			 transfer of a detainee that take into account—
					(A)the detainee’s
			 access to legal representatives; and
					(B)the proximity of
			 the facility to the venue of the asylum or removal proceeding.
					(7)Translation
			 capabilitiesThe employment of detention facility staff that, to
			 the extent practicable, are qualified in the languages represented in the
			 population of detainees at a detention facility, and the provision of
			 alternative translation services when necessary.
				(8)Recreational
			 programs and activitiesDaily access to indoor and outdoor
			 recreational programs and activities.
				(c)Quality of
			 medical care
				(1)In
			 generalThe Secretary shall ensure that prompt and adequate
			 medical care is provided at no cost to detainees, including dental care, eye
			 care, mental health care, and where appropriate, individual and group
			 counseling, medical dietary needs, and other medically necessary specialized
			 care.
				(2)Medical
			 facilitiesThe Secretary shall ensure that medical facilities in
			 all detention facilities maintain current accreditation by the National
			 Commission on Correctional Health Care (NCCHC).
				(3)Medical
			 recordsThe Secretary shall ensure that complete medical records
			 are maintained for every detainee, and that the records are made available upon
			 request to the detainee, his legal representative, or other authorized
			 individuals.
				(d)Special
			 Standards for Noncriminal DetaineesThe Secretary shall promulgate new
			 standards, or modifications to existing standards, that—
				(1)recognize the
			 distinctions between persons with criminal convictions or a history of violent
			 behavior and all other detainees; and
				(2)ensure that
			 procedures and conditions of detention are appropriate for a noncriminal,
			 nonviolent population.
				(e)Special
			 Standards for Vulnerable PopulationsThe Secretary shall
			 promulgate new standards, or modifications to existing standards, that—
				(1)recognize the
			 unique needs of asylum seekers, victims of torture and trafficking, families
			 with children, detainees who do not speak English, detainees with special
			 religious, cultural or spiritual considerations, and other vulnerable
			 populations; and
				(2)ensure that
			 procedures and conditions of detention are appropriate for the populations
			 listed in this subsection.
				(f)Training of
			 Personnel
				(1)In
			 generalThe Secretary shall ensure that personnel in detention
			 facilities are given specialized training to better understand and work with
			 the population of detainees held at the facilities where such personnel work.
			 The training should address the unique needs of—
					(A)asylum
			 seekers;
					(B)victims of
			 torture or other trauma; and
					(C)other vulnerable
			 populations.
					(2)Specialized
			 trainingThe training required by this subsection shall be
			 designed to better enable personnel to work with detainees from different
			 countries, and detainees who cannot speak English. The training shall emphasize
			 that many detainees have no criminal records and are being held for civil
			 violations.
				7.Office of
			 Detention Oversight
			(a)Establishment
			 of the Office
				(1)In
			 generalThere is established within the Department an Office of
			 Detention Oversight (in this section referred to as the
			 Office).
				(2)Head of the
			 officeThe head of the Office shall be an Administrator who shall
			 be appointed by, and shall report to, the Secretary.
				(3)ScheduleThe
			 Office shall be established and the Administrator of the Office appointed not
			 later than 180 days after the date of the enactment of this Act.
				(b)Responsibilities
			 of the Office
				(1)Inspections of
			 detention centersThe Administrator of the Office shall—
					(A)undertake
			 frequent and unannounced inspections of all detention facilities;
					(B)develop a
			 procedure for any detainee or the detainee’s representative to file a written
			 complaint directly with the Office; and
					(C)report to the
			 Secretary and to the Assistant Secretary of Homeland Security for U.S.
			 Immigration and Customs Enforcement all findings of a detention facility’s
			 noncompliance with detention standards.
					(2)InvestigationsThe
			 Administrator of the Office shall—
					(A)initiate
			 investigations, as appropriate, into allegations of systemic problems at
			 detention facilities, incidents that constitute serious violations of detention
			 standards, or other matters related to mistreatment of detainees;
					(B)report to the
			 Secretary and the Assistant Secretary of Homeland Security for U.S. Immigration
			 and Customs Enforcement the results of all investigations; and
					(C)refer matters,
			 where appropriate, for further action to—
						(i)the
			 Department of Justice;
						(ii)the Office of
			 the Inspector General of the Department;
						(iii)the Office of
			 Civil Rights and Civil Liberties of the Department; or
						(iv)any other
			 relevant office or agency.
						(3)Report to
			 congress
					(A)In
			 generalThe Administrator of the Office shall submit to the
			 Secretary, the Committee on the Judiciary and the Committee on Homeland
			 Security and Governmental Affairs of the Senate, and the Committee on the
			 Judiciary and the Committee on Homeland Security of the House of
			 Representatives an annual report on the Administrator’s findings on detention
			 conditions and the results of the investigations carried out by the
			 Administrator.
					(B)Contents of
			 reportEach report required by subparagraph (A) shall
			 include—
						(i)a
			 description of the actions to remedy findings of noncompliance or other
			 problems that are taken by the Secretary or the Assistant Secretary of Homeland
			 Security for U.S. Immigration and Customs Enforcement, and each detention
			 facility found to be in noncompliance; and
						(ii)information
			 regarding whether such actions were successful and resulted in compliance with
			 detention standards.
						(4)Review of
			 complaints by detaineesThe Administrator of the Office shall
			 establish procedures to receive and review complaints of violations of the
			 detention standards promulgated by the Secretary. The procedures shall protect
			 the anonymity of the claimant, including detainees, employees, or others, from
			 retaliation.
				(c)Cooperation
			 With Other Offices and AgenciesWhenever appropriate, the
			 Administrator of the Office shall cooperate and coordinate its activities
			 with—
				(1)the Office of the
			 Inspector General of the Department;
				(2)the Office of
			 Civil Rights and Civil Liberties of the Department;
				(3)the Privacy
			 Officer of the Department;
				(4)the Civil Rights
			 Division of the Department of Justice; or
				(5)any other
			 relevant office or agency.
				(d)Deaths of
			 detaineesThe Secretary shall ensure that—
				(1)all deaths of
			 detainees and other aliens in the Department's custody, or other deaths related
			 to operations or actions of employees of U.S. Immigration and Customs
			 Enforcement or U.S. Customs and Border Protection, are reported to—
					(A)the Office of
			 Detention Oversight, if the death occurred in a detention facility;
					(B)the Office of the
			 Inspector General of the Department;
					(C)the legal
			 representative of the deceased alien, if the Department is on notice that a
			 representative has been retained on the alien's behalf;
					(D)the immediate
			 family of the deceased alien, if the Department has contact information for an
			 immediate family member; and
					(E)relevant State
			 and local government officials, including the coroner and the local law
			 enforcement agency with jurisdiction in the location where the death
			 occurred;
					(2)a thorough
			 investigation is conducted into each death by—
					(A)the Office of
			 Detention Oversight;
					(B)the Office of the
			 Inspector General of the Department; or
					(C)another
			 appropriate office with investigative authority in the Department or other
			 Federal agency; and
					(3)a report
			 describing the results of the investigation into each death is provided
			 to—
					(A)the
			 Secretary;
					(B)the Committee on
			 the Judiciary and Committee on Homeland Security and Governmental Affairs of
			 the Senate; and
					(C)the Committee on
			 the Judiciary and the Committee on Homeland Security of the House of
			 Representatives.
					8.Secure
			 alternatives program
			(a)Establishment
			 of ProgramThe Secretary shall establish a secure alternatives
			 program under which an alien who has been detained may be released under
			 enhanced supervision to prevent the alien from absconding and to ensure that
			 the alien makes appearances related to such detention.
			(b)Program
			 Requirements
				(1)Nationwide
			 implementationThe Secretary shall facilitate the development of
			 the secure alternatives program on a nationwide basis, as a continuation of
			 existing pilot programs such as the Intensive Supervision Appearance Program
			 developed by the Department.
				(2)Utilization of
			 alternativesThe secure alternatives program shall utilize a
			 continuum of alternatives based on the alien’s need for supervision, including
			 placement of the alien with an individual or organizational sponsor, or in a
			 supervised group home.
				(3)Aliens eligible
			 for secure alternatives program
					(A)In
			 generalAliens who would otherwise be subject to detention based
			 on a consideration of the release criteria in section 236(b)(2) of the
			 Immigration and Nationality Act, or who are released pursuant to section
			 236(e)(2) of such Act, shall be considered for the secure alternatives
			 program.
					(B)Design of
			 programsSecure alternatives programs shall be designed to ensure
			 sufficient supervision of the population described in subparagraph (A).
					(4)ContractsThe
			 Secretary shall enter into contracts with qualified nongovernmental entities to
			 implement the secure alternatives program.
				(5)Other
			 considerationsIn designing such program, the Secretary
			 shall—
					(A)consult with
			 relevant experts; and
					(B)consider programs
			 that have proven successful in the past, including the Appearance Assistance
			 Program developed by the Vera Institute and the Intensive Supervision
			 Appearance Program.
					9.Less restrictive
			 detention facilities
			(a)ConstructionThe
			 Secretary shall facilitate the construction or use of secure but less
			 restrictive detention facilities.
			(b)CriteriaIn
			 developing detention facilities pursuant to this section, the Secretary
			 shall—
				(1)consider the
			 design, operation, and conditions of existing secure but less restrictive
			 detention facilities, such as the Department’s detention facilities in Broward
			 County, Florida, and Berks County, Pennsylvania;
				(2)to the extent
			 practicable, construct or use detention facilities where—
					(A)movement within
			 and between indoor and outdoor areas of the facility is subject to minimal
			 restrictions;
					(B)detainees have
			 ready access to social, psychological, and medical services;
					(C)detainees with
			 special needs, including those who have experienced trauma or torture, have
			 ready access to services and treatment addressing their needs;
					(D)detainees have
			 ready access to programs and recreation;
					(E)detainees are
			 permitted contact visits with legal representatives and family members;
			 and
					(F)special
			 facilities are provided to families with children.
					(c)Facilities for
			 Families With ChildrenFor situations where release or secure
			 alternatives programs are not an option, the Secretary shall, to the extent
			 practicable, ensure that special detention facilities are specifically designed
			 to house parents with their minor children, including ensuring that—
				(1)procedures and
			 conditions of detention are appropriate for families with minor children;
			 and
				(2)living and
			 sleeping quarters for children under 14 years of age are not physically
			 separated from at least 1 of the child's parents.
				(d)Placement in
			 Nonpunitive FacilitiesAmong the factors to be considered with
			 respect to placing a detainee in a less restrictive facility is whether the
			 detainee is—
				(1)an asylum
			 seeker;
				(2)part of a family
			 with minor children;
				(3)a member of a
			 vulnerable population; or
				(4)a nonviolent,
			 noncriminal detainee.
				(e)Procedures and
			 StandardsWhere necessary, the Secretary shall promulgate new
			 standards, or modify existing detention standards, to promote the development
			 of less restrictive detention facilities.
			10.Authorization
			 of appropriations; effective date
			(a)Authorization
			 of AppropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this Act.
			(b)Effective
			 DateThis Act and the amendments made by this Act shall take
			 effect on the date that is 180 days after the date of the enactment of this
			 Act.
			
